On appeal we review an order granting writ of possession in a proceeding instituted under the provisions of Section 194.54 1945 Cumulative Supplement to Florida Statutes, 1941 (same F.S.A). This was Section 20 of the Amendatory Act, Chapter 22079, Acts of 1943 amending Section 43 of Chapter 20722 Acts of 1941, same being Section 194.54 Florida Statutes 1941 (same F.S.A.).
Section 24, Chapter 20722, Acts of 1941, because Section 194.15 Florida Statutes 1941 (same F.S.A.) and was not amended by Chapter 22079 Acts of 1943.
So it is that Section 194.54 Cumulative Supplement, supra, must be read in pari materia with Section 194.15, supra, just as if the language used in Sec. 194.54 had been in the original Act.
The answer of Respondent (which was stricken by the trial court) alleged in effect that the certificate upon which Petitioner's tax deed issued was issued August 5th, 1935, and the involved deed was, therefore, not a tax deed issued under the conditions provided in Section 194.15, supra, and that Petitioner was not authorized to maintain proceedings under the provisions of Section 194.54 supra.
The application of the provisions of Section 194.54, supra, is limited by its terms to holder of tax deeds "who may be the grantee of any tax deed under this law."
Section 194.15, supra, by its terms did not apply to tax certificates issued prior to 1941.
So the procedure provided in Section 194.54, supra, was not available to Petitioner if it be true, as alleged in the answer, that Petitioner's deed was based on a certificate issued prior to 1941 and Respondent's answer was sufficient *Page 188 
to state a good defense, even if Section 194.54, supra, is valid. As to the validity of this Section we at this time express no opinion.
The order appealed from is reversed and the cause remanded for further proceedings in accordance with these views.
THOMAS, C. J., ADAMS and BARNS, JJ., concur.